Exhibit 10.1

SECOND AMENDMENT TO THE
PENSKE AUTOMOTIVE GROUP 401(k) SAVINGS AND RETIREMENT PLAN
(As amended and restated effective January 1, 2009)

WHEREAS, Penske Automotive Group, Inc. (the “Company”) has adopted and maintains
the Penske Automotive Group 401(k) Savings and Retirement Plan, originally
effective September 1, 1998, and as thereafter amended and restated effective
January 1, 2009 (the “Plan”); and

WHEREAS, pursuant to Section 14 of the Plan, the Company has reserved the right
to amend the Plan at any time; and

WHEREAS, the Company desires to amend the Plan to place a cap on the percentage
of new Participant contributions and new Company contributions to the Plan that
a participant may invest in the Plan’s Penske Automotive Common Stock Fund
investment option.

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the Plan is amended effective
January 1, 2011, in the following respects:

1. Section 4.4 (Directed Investments) of the Plan is amended by the addition of
the following language at the end thereof, reading as follows:

“Notwithstanding the preceding provisions of this Section 4.4, a Member’s
investment of additional Pre-Tax Contributions, Employer Matching Contributions,
Rollover Contributions and Top Heavy Contributions shall be capped at the level
specified in Section 4.8.C.”

2. Section 4.8 (Special Rules Applicable to Investment in Penske Automotive
Common Stock Fund) of the Plan is amended by the addition of a new paragraph C
at the end thereof, reading as follows:



  “C.  
A Member may direct the investment of no more than 10% of his additional Pre-Tax
Contributions, Employer Matching Contributions, Rollover Contributions and Top
Heavy Contributions into the Penske Automotive Common Stock Fund.”
 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Penske
Automotive Group 401(k) Savings and Retirement Plan to be executed by its duly
authorized representative this 20th day of September, 2010.

              Penske Automotive Group, Inc.       By:   /s/ Calvin C. Sharp    
        Its:   Executive Vice President – H.R.      

 

